DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claims 1, 4, 5, 7, and 10 are objected to because of the following informalities:  
a)	in claim 1, line 4, “an wrist strap” is a typographical/grammatical error, and should be amended to “a[[n]] wrist strap”; 
b)	in claim 1, line 9, “the circuit-board and,” is a typographical/grammatical error, and should be amended to “the circuit-board; and[[,]]”; 
c)	in claim 4, lines 1-2, “the battery” lacks proper antecedent basis, and should be amended to “the removable battery”;
d)	in claim 5, line 2, “device and wherein” is a typographical/grammatical error, and should be amended to “device; and wherein”;
e)	in claim 7, line 2, “device; wherein” is a typographical/grammatical error, and should be amended to “device; and wherein”; and
f)	in claim 10, line 1, “electrodes wherein” is a typographical/grammatical error, and should be amended to “electrodes, wherein”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



4.	Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the wearable device" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the blood-related parameters" in line 8.  There is insufficient antecedent basis for this limitation (a plural amount of blood-related parameters) in the claim (line 7 merely recites a single blood-related parameter).
Claim 1 recites the limitation "the circuit-board" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the display result" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the blood-related parameter-information" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-14 are rejected due to their dependencies to base claim 1.
Claim 2 recites the limitation "the face of the monitoring device" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the test strip" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation "the blood-related parameters" in line 3.  There is insufficient antecedent basis for this limitation (a plural amount of blood-related parameters) in the claim (base claim 1, line 7, merely recites a single blood-related parameter).
Claim 8 recites the limitation "the results" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the phrase "the good range" in line 2 that is a relative term which renders the claim indefinite.  The term "good" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 12 recites the limitation "blood-related parameters" in line 2.  There is insufficient antecedent basis for this limitation (a plural amount of blood-related parameters) in the claim (base claim 1, line 7, merely recites a single blood-related parameter).
Claim 13 recites the limitation "the wireless connection" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the Bluetooth transmitter" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a particular form of wireless communication protocol, and, accordingly, the identification/description is indefinite.
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1, 2, 4-8, and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al., U.S. Patent Application Publication No. 2016/0367138 A1 (“Kim”).
As to Claim 1, Kim teaches the following:	
An apparatus (“electronic device”, not labeled) (see “FIG. 1 is views of an electronic device that performs a method for measuring biometric information according to an embodiment of the present disclosure.” in para. [0051]) comprising 
a monitoring device (“smartwatches”) 10d (see “Referring to FIG. 1, smartphones 10a and 10b and smartwatches 10c and 10d receive a biometric material and measure biometric information. The smartphones 10a and 10b and the smartwatches 10c and 10d measure biometric information by analyzing the provided biometric material.” in para. [0052]), the monitoring device 10d includes: 
a circuit-board enclosure (“electronic device”) 1301 having a cradle containing a removable battery (“battery”) 1396, wherein the cradle 1301 is in engagement with a transceiver module (“communication module”) 1320 (see “Referring to FIG. 13, an electronic device 1301 may include, for example, all or some of the electronic devices 101, 102, and 104 illustrated in FIG. 2. Referring to FIG. 13, the electronic device 31 may include at least one processor (for example, an AP 1310), a communication module 1320, … a battery 1396,…” in para. [0244]) for contacting a wrist of a According to various embodiments of the present disclosure, the wearable devices may include accessories (for example, watches,…” in para. [0046]);
an wrist strap (not labeled, see “smartwatch 10d” in fig. 1) for encircling the wrist and removably attaching the wearable device 10d to the wrist;
a sensor (“biometric sensor”) 12d for sensing change in a blood-related parameter (see “The biometric information may be measured by a wearable device. For example, like the aforementioned smartphones 10a and 10b, the smartwatches 10c and 10d may include a module 11c and 11d that receives electric power from an embedded battery or an external power supply and performs a function, and a biometric sensor 12c and 12d, in which a medium 20c and 20d containing a biometric material is inserted, respectively.” in para. [0055]);
a memory device (“memory”) 1330 for storing the blood-related parameters, where the memory device 1330 being communicably coupled to the circuit-board 1301 (see “Referring to FIG. 13, an electronic device 1301 may include, for example, all or some of the electronic devices 101, 102, and 104 illustrated in FIG. 2. Referring to FIG. 13, the electronic device 31 may include … a memory 1330,…” in para. [0244], and see fig. 13) and,
a display (“display module”) 1360, wherein the display result of the blood-related parameter information (see “Referring to FIG. 13, an ” in para. [0244], and see fig. 13).
As to Claim 2, Kim teaches the following:	
where the face of the monitoring device 10d further has a test strip holder (“biometric sensor”) 12b, wherein the test strip (“medium”) 20b is for testing the sugar content of the person (see “The smartphone 10b may include a biometric sensor 12b in which a medium 20b containing a biometric material is inserted.” in para. [0054]).
As to Claim 4, Kim teaches the following:	
a USB connection (“USB”) 1374 for charging the battery of the monitoring device (see “The interface 1370 may include, for example, an HDMI 1372, a USB 1374, an optical interface 1376, or a D-subminiature (D-sub) 1378.” in para. [0257] and fig. 13).
As to Claim 5, Kim teaches the following:	
one or more buttons (“input device”) 1350 on the monitoring device 10b and wherein a description for the one or more buttons 1350 is in braille (“a tactile layer, and provide a tactile reaction to a user”, not labeled) (see “The input device 1350 may include, for example, a touch panel 1352, a (digital) pen sensor 1354, a key 1356, or an ultrasonic input device 1358. The touch panel 1352 may use at least one of, for ” in para. [0254], and fig. 13).
As to Claim 6, Kim teaches the following:	
wherein the monitoring device 10b has a speaker (“speaker”) 1382 for alerting the person of any change in the blood-related parameters (see “The audio module 1380 may bilaterally convert, for example, a sound and an electrical signal. The audio module 1380 may process sound information input or output through, for example, a speaker 1382,…” in para. [0258], and fig. 13).
As to Claim 7, Kim teaches the following:	
indicator lights (“indicator”) 1397 on the monitoring device 10b; wherein the indicator lights 1397 change color to alert the person of a status of the blood-related parameters (see “The indicator 1397 may indicate particular status of the electronic device 1301 or a part thereof (for example, the processor 1310), for example, a booting status, a message status, a charging status, or the like.” in para. [0261], and fig. 13).
As to Claim 8, Kim teaches the following:	
wherein the color of the lights 1397 is green when an analysis of a test indicates the results are in the good range (see “The indicator 1397 may indicate particular status of the electronic device 1301 or a part ” in para. [0261], and fig. 13).
As to Claim 10, Kim teaches the following:	
electrodes (“first electrode 12e-1 and a second electrode 12e-2”) 12e-1 and 12e-2 wherein the electrodes 12e-1 and 12e-2 are located on the inside of the wrist strap (see “For example, the smartwatch 10e may include a module 11e that performs a function, and a biometric sensor 12e that includes a first electrode 12e-1 and a second electrode 12e-2. For example, the first electrode 12e-1 may correspond to a reference electrode of an electrocardiogram (ECG) sensor, and the second electrode 12e-2 may correspond to a ground electrode of the ECG sensor. The first electrode 12e-1 may make contact with a wrist 50 on one side arm of the user, and the second electrode 12e-2 may make contact with a finger 40 on an opposite side arm of the user.” in para. [0057], and fig. 1).
As to Claim 11, Kim teaches the following:	
wherein the monitoring device is securely attachable to the person (see fig. 1).
As to Claim 12, Kim teaches the following:	
a wireless connection for communicating blood-related parameters (see “The communication module 1320 may include, for example, a cellular module 1321, a Wi-Fi module 1323, a Bluetooth module 1325, a GNSS module 1327 (for example, a GPS module, a Glonass module, a ” in para. [0246]).
As to Claim 13, Kim teaches the following:	
wherein the wireless connection is Bluetooth (see “The communication module 1320 may include, for example, … a Bluetooth module 1325,…” in para. [0246]).
As to Claim 14, Kim teaches the following:	
a relay transceiver (“access point”) 105 for receiving signals from the Bluetooth transmitter 1325 and relaying them to a base station (“server”) 106 (see “Referring to FIG. 11, the data forwarding (and/or backwarding) according to an embodiment of the present disclosure may be performed between the first electronic device 101, the second electronic device 102, an access point (AP) 105, and the server 106.” in para. [0219], and fig. 11).
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., U.S. Patent Application Publication No. 2016/0367138 A1 (“Kim”), as applied to claim 1 above, and further in view of Varela, U.S. Patent Application Publication No. 2010/0004522 A1 (“Varela”).
As to Claim 3, Kim teaches the subject matter of claim 1 above.  Kim does not teach the following:
where the monitoring device further has a finger prick device, wherein the finger prick device is for providing access to blood for analysis.
However, Varela teaches the following: 
a monitoring device (“wearable glucose measuring device”) 3 further has a finger prick device (“lancet blood sampling system”) 12, wherein the finger prick device 12 is for providing access to blood for analysis (see “Lancet blood sampling system 12 of FIG. 1 includes, as depicted in preferred embodiment FIG. 2, the functional integration of the lancet dispenser 14, lancet actuator 16, and the lancet ejector. All such functions are all incorporated into wearable glucose measuring device 3 depicted in FIG. 2. The function of the lancet blood sampling system 12 is to furnish the user the means for delivering a blood sample, of adequate volume, to the ” in para. [0124], and see figs. 1 and 2).
Thus, it would have been obvious for one of ordinary skill in the art at the time the present application was effectively filed to modify Kim’s device to include a finger prick device (“lancet blood sampling system”) 12, as taught by Kim, because, as suggested by Varela (see para. [0013]): 
There remains a need for an all-in-one glucose testing/measuring device that is self-contained, portable and can be worn by a user throughout the day. The present invention fulfills this need and more.

10.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., U.S. Patent Application Publication No. 2016/0367138 A1 (“Kim”), as applied to claim 1 above, and further in view of Suga et al., U.S. Patent No. 5,316,008 A (“Suga”).
As to Claim 9, Kim teaches the subject matter of claim 1 above.  Additionally, Kim teaches the following:
… the monitoring device for … determin[ing] blood oxygen (see “The biometric sensor 140 may be a sensor related to measurement of biometric information. For example, the biometric sensor 140 may include at least one of a glucose sensor, a PPG sensor, an ECG sensor, an EMG sensor, a ballistocardiogram (BCG) sensor, a GSR sensor, an electroencephalogram (EEG) sensor, a blood pressure ” in para. [0107]).
Kim does not teach the following:
an opening in the monitoring device for inserting a finger to determine blood oxygen.  
However, Suga teaches the following: 
an opening (“hole”) 206 in the monitoring device (“watch casing”) 201 for inserting a finger (““receives a finger””) to determine blood oxygen (see “The watch casing 201 is formed with a hole 206 in its right side portion (as viewed in FIG. 20). The hole 206 receives a finger of a human. In the hole 206 is mounted a haemadynamometer system (not shown) comprising an elastic tube, pressure pump room and an optical sensor for measuring blood pressure in blood vessel in the finger tip inserted into the hole 206.” in col. 24, ll. 3-9, and see fig. 20).
Thus, it would have been obvious for one of ordinary skill in the art at the time the present application was effectively filed to modify Kim’s monitoring device (“smartwatches”) 10d to include an opening (“hole”) 206 for inserting a finger (“receiving a finger”) because both Kim and Suga are directed to watches using optical sensors (see Kim, para. [0107], and Suga, col. 24, ll. 3-9).  Kim’s monitoring device (“smartwatches”) 10d (see Kim, fig. 1) can easily be adapted to include Suga’s opening (“hole”) 206 with the “optical sensor” inside (see Suga, fig. 20).  
Conclusion

The other patents cited in the PTO-892 teach subject matter related to theApplicant's claims. The Examiner suggests reviewing these patents before respondingto the present Office Action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVIN NATNITHITHADHA whose telephone number is (571)272-4732.  The examiner can normally be reached on Monday - Friday 6:00 am - 8:30 am & 10:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        01/27/2021

NO